Dismissed and Memorandum Opinion filed April 7, 2005








Dismissed and Memorandum Opinion filed April 7, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00233-CR
____________
 
JESSIE LEE VALERIE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No. 1015062
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of possession
of a controlled substance, namely cocaine, in the amount of more than four
grams and less than 200 grams.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on February 1, 2005, to confinement for fourteen years
in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the record
on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 7, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).